PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/028,439
Filing Date: 6 Jul 2018
Appellant(s): DAEGU GYEONGBUK INSTITUTE OF SCIENCE AND TECHNOLOGY



__________________
Jongwon Kim
Reg. # 66993
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/18/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/11/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Rejection of claims 1 and 8 under U.S.C. 112(a).
Rejection of claims 1, 2, 8, and 9 under U.S.C. 103 over Xiao (US 2018/0201273) in view of Basir (US 2013/0081442) and Nakano (US 2013/0064430).
Rejection of claims 3 and 10 under U.S.C. 103 over Xiao (US 2018/0201273) in view of Basir (US 2013/0081442) and Nakano (US 2013/0064430) in further view of Vasseur (US 2015/0193697).
Rejection of claims 4-6 and 11-13 under U.S.C. 103 over Xiao (US 2018/0201273) in view of Basir (US 2013/0081442), Nakano (US 2013/0064430), and Vasseur (US 2015/0193697) in further view of Govindasamy (US 2018/0089516) and Fussel (“Affine Transformations” NPL).
(2) Response to Argument
A. Rejection of claims 1 and 8 under 35 U.S.C. 112(a).
Although, Appellant argues that not all of the Wands factors have been considered, it is at the outset observed that the Examiner has fully considered all of these factors; this, will be further demonstrated below in detail.  Nevertheless, as a legal point, it is observed, that not all of the Wands factors need be discussed in a rejection to determine enablement.  Amgen, Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1213 (Fed. Cir. 1991) (noting that the Wands factors “are illustrative, not mandatory. What is relevant depends on the facts…”).  The examiner will map to the Wands factors below in defense of the 112(a) rejection.
Breadth of claim:
The claim recites “reconfigure, using a learned autonomous driving algorithm, the autonomous driving algorithm according to a route to be currently driven”. The term “reconfigure” according to Merriam-Webster means “to rearrange (something) into an altered form, figure, shape, or layout: to configure (something) again or in a new way”. Applicant argues the cited section of page 11 of the specification as providing enablement, that portion seems to be describing a whole substitution of an already existing learned route, not “reconfiguring” the driving algorithm in view of previous leaned algorithms. Therefore, the claim provides a far broader breadth that far exceeds what is taught and enabled by the specification which is limited to whole substitution.
Nature of the invention:
The invention relates to a machine learning algorithm which by their nature are a very open-ended area of art with many possible ways of implementation. In the applicant’s specification, terminal 100 and apparatus 200 are essentially black boxes where the machine learning is taking place with only a broad explanation of what data goes in and what data comes out. By the nature of the “black box” element of machine learning, without more detailed explanation of how the “black boxes” are processing the data there is a large amount of ways to solve the problem.
State of the prior art:
In the prior art cited there is specific details that allow for one having ordinary skill in the art to recreate the invention (i.e. supervised vs unsupervised training and type of method used to make determinations). Xiao for example states, “In one embodiment, a trained (with supervised training) deep convolutional neural network may be used to predict the driver's action based on each initial state and destination states of the automated vehicle 100 using the context from the context extraction unit 366. The training data is collected when the user is manually driving. The deep convolutional neural network uses a well-known softmax function (e.g., see https://en.wikipedia.org/wiki/Softmax_function) to generate a probability distribution of the predicted human action based on the context.” [Xiao, 0087]. This disclosure by Xiao provides an adequate basis to recreate the invention without undue experimentation. By contrast, in figure 2 of applicants specification they show element 240 called “Machine Learning Unit”. In the specification it states “The machine learning unit 240 can use GPS information or time information to calculate and classify driving characteristics from the daily driving”. That is the extent of applicant’s description with respect to how the machine learning block of their invention operates. From MPEP 2164.06(C) “Regardless of whether a disclosure involves block elements more comprehensive than a computer or block elements totally within the confines of a computer, USPTO personnel, when analyzing method claims, must recognize that the specification must be adequate to teach how to practice the claimed method. If such practice requires a particular apparatus, then the application must provide a sufficient disclosure of that apparatus if such is not already available. See In re Ghiron, 442 F.2d 985, 991, 169 USPQ 723, 727 (CCPA 1971) and In re Gunn, 537 F.2d 1123, 1128, 190 USPQ 402, 406 (CCPA 1976). When USPTO personnel question the adequacy of computer system or computer programming disclosures, the reasons for finding the specification to be nonenabling should be supported by the record as a whole. In this regard, it is also essential for USPTO personnel to reasonably challenge evidence submitted by the applicant. For example, in In re Naquin, supra, an affiant’s statement that the average computer programmer was familiar with the subroutine necessary for performing the claimed process, was held to be a statement of fact as it was unchallenged by USPTO personnel. In other words, unless USPTO personnel present a reasonable basis for challenging the disclosure in view of the record as a whole, a 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, rejection in a computer system or computer programming application may not be sustained on appeal. See In re Naquin, supra, and In re Morehouse, 545 F.2d 162, 165-66, 192 USPQ 29, 32 (CCPA 1976).” In the art there are a plurality of different machine learning methods, each of which need to be trained, which is not a trivial process which usually requires considerable time and oversight. Creating and training of a plurality of different machine methodologies would be an undue burden due to the extent of experimentation that would be required due to the applicant only reciting the use of machine learning without any specificity.
Level of one of ordinary skill:
While one having ordinary skill in the art should know about the various methods of applying machine learning and artificial intelligence, the sheer depth and breadth of this evolving art creates an undue burden absent a methodical direction of the applicant’s specification.
Level of predictability in the art:
Like stated above, with machine learning being a newer and still emerging and evolving field there is not an established norm or baseline for applying machine learning as it is highly case and use dependent. Therefore, the examiner believes that certain elements cannot be omitted or only specified at a high level of generality given the lack of predictability in the art.
Amount of direction provided by the inventor:
The specification explains the machine learning of the autonomous driving algorithm as “a machine learning unit configured to learn the pre-processed daily driving data by applying it to an autonomous driving algorithm through a preset machine learning engine; a route model-generating unit configured to reconfigure, using the learned autonomous driving algorithm, the autonomous driving algorithm according to a route to be currently driven;” [page 3, lines 10-13]. The broad terms such as “applying it” and “present machine learning engine” give little direction as to the exact working of applicant’s invention and more of just broadly stating that the machine learning is happening and the autonomous driving algorithms are a result of that machine learning. The cited portion is also only one of two recitations of “learned autonomous driving algorithm” with no explanation of where is comes from or how it is used, besides just stating that it is used.
Existence of working examples:
There are many examples of machine learning, however they all share the common theme of being specialized to their intended uses and conditions. Most examples provide more details information on the methodologies of how the algorithms are trained (i.e. supervised or unsupervised as well as more specific details into the methodologies that the learning is running off of.).
Quantity of experimentation needed to make or use the invention based on the content of the disclosure:
Examiner believes absent more concrete information regarding how the machine learning is taking place and due to the extensive possible ways to apply machine learning, the amount of experimentation to arrive at the claimed invention would be an undue burden.
In light of applicant’s arguments and the Wands factors outlines above, specifically the use of “reconfigure” is way broader than the argues application and intention and beyond instead using the term “substituting”, the examiner does not feel the applicant has satisfactorily enabled the invention as claimed. More broadly, the examiner also believes that the lack of specificity of the application of machine learning as a whole in the invention has not been enabled as it is only cited at a high level of generality and giving no specific details such that one skilled in the art would be able to recreate the claimed invention absent undue experimentation due to the very diverse state of the art in machine learning. Therefore, examiner does not find applicant’s arguments persuasive regarding the 112(a) rejection.

B. Rejection of claims 1, 2, 8, and 9 under U.S.C. 103 over Xiao (US 2018/0201273) in view of Basir (US 2013/0081442) and Nakano (US 2013/0064430).
1. Limitations of “perform preliminary machine learning using the daily driving data to evaluate accuracy of the daily driving data” and “learn the pre-processed daily driving data by applying it to an autonomous driving algorithm through a preset machine learning engine” are Clearly Not Present in the Cited References.
	Applicant argues Xiao does not teach “at least two types of machine learning: (1) preliminary machine learning using the daily driving data to evaluate accuracy of the daily driving data and (2) a preset machine learning engine for learning the pre- processed daily driving data. Further, by using the two types of machine learning, a sequence of machine learning operations including (1) performing preliminary machine learning using the daily driving data, (2) learning the pre-processed daily driving data by applying it to an autonomous driving algorithm through a preset machine learning engine, and (3) reconfiguring, using a learned autonomous driving algorithm, the autonomous driving algorithm according to a route to be currently driven can be performed”. Examiner has previously stated and argues that fig. 8 of Xiao and the relevant sections of the specification teach these two machine learning processes. Reference the provided reproduction of fig. 8 of Xiao below with annotations showing which parts the examiner believes to teach the “preliminary machine learning” and the “preset machine learning”.

    PNG
    media_image2.png
    792
    493
    media_image2.png
    Greyscale

As previously mapped and argued, steps 802-806 show sensors of the vehicle gathering data which are processed to extract context and to determine personalization information based on the data and the context of the actions. This is “performing preliminary machine learning” by extracting context from daily driving data that is gathered in step 802. Applicant appears to be arguing that this is not the type of “preliminary machine learning” they are performing but this appears to be the applicant arguing their own narrow view of the claims which are written in a broad manner.
	As previously mapped and argued, steps 808-816 show the vehicle performing the “preset machine learning” by taking the previously preprocessed data getting out a “learned autonomous driving algorithm”. Applicant argues that there is no relationship between the data of steps 804 and 806 and the machine learning model, however as is evident in the supplied image, step 810 (machine learning) is a direct result of steps 804 and 806. Applicant argues that Xiao “does not teach learning (training) the context or the planned paths (the series of driver actions) through a preset machine learning engine” [Appeal brief, page 12]. Xiao teaches “The process takes the identified context from step 808 and inputs the context with one or more planning paths (e.g., a route) in a machine-learning model in step 810. The machine learning model takes the context and the one or more planned paths (e.g., the user driving to work) to determine a personalization score for the one or more planned paths in step 812. For example, a high personalization score may be determined based on how many times the user has driven to work in various contexts, such as weather, sunny conditions, heavy traffic, time of day, etc.
 The process then determines the path with the highest personalization score in step 816. The path with the highest personalization score is then driven by the vehicle 100.” [Xiao, 0128-0129]. This clearly demonstrates that the context from the preliminary machine learning (steps 802-806) is used in conjunction with possible routes to best determine a route that would mimic the route the person in the vehicle themselves would drive (learning by a machine) and then driving the car according to the path determined via the machine learning in step 810. Again, applicant appears to be arguing what machine learning means to them and attempting to disqualify Xiao because it is not exactly as their invention is. Again, appearing to argue a narrower view of their claims that are not commensurate with the current claim language. Therefore, the examiner maintains that Xiao does teach “at least two types of machine learning: (1) preliminary machine learning using the daily driving data to evaluate accuracy of the daily driving data and (2) a preset machine learning engine for learning the pre- processed daily driving data. Further, by using the two types of machine learning, a sequence of machine learning operations including (1) performing preliminary machine learning using the daily driving data, (2) learning the pre-processed daily driving data by applying it to an autonomous driving algorithm through a preset machine learning engine, and (3) reconfiguring, using a learned autonomous driving algorithm, the autonomous driving algorithm according to a route to be currently driven can be performed” as previously mapped.
2. Limitation of “when a learned model of the machine learning corresponding to the route to be driven does not exist, subdivide the route to be driven into subdivided routes, and combine individual autonomous driving algorithms corresponding to the subdivided routes respectively so as to reconfigure the autonomous driving algorithm customized to the route to be driven” is Clearly Not Present in the Cited References.
Applicant argues that Xiao “does not teach subdividing the route to be driven into subdivided routes”. Xiao teaches a situation where the entire route to be driven exists and is already taught and can be applied in the current situation as was mapped according to paragraph [0129]. In a situation when there is not a learned route Xiao teaches being able to combine multiple elements and compare possible legs of a route versus the drivers habits to derive a complete route as was taught in paragraphs [0084-0088]. “A path (a route) can be viewed as a sequence of relatively static, long term destinations, between which are a sequence of relatively dynamic, short term destinations. The autonomous driving planning unit 367 in conjunction with the personalization scoring unit 368 builds a model that can be used to personalize autonomous driving according to specific habits of the driver [Xiao, 0086]. Examiner notes that Xiao inherently has to build a route by combining multiple subdivided routes when there isn’t a full route or else Xiao would have chosen the full route as noted above in paragraph [0129]. This may occur in a situation that has unusual conditions such as a car accident along the normal route or driving at a different time of day. The usual complete route might not be applicable so therefore Xiao teaches building a complete route by subdividing the route into smaller parts and testing and comparing multiple possible ways to create the full route and testing the results in light of the driver context data to determine which possible route would best suit the driver. Applicant argues that “Xiao always decomposes the driving actions” however in the context of a subdivided route that information is useful in testing and determining the best possible route in a situation that might not have one for one driving data to operate off of and is sub-dividing the route into chucks that are applicable to the driving data the vehicle does possess. Applicant appears to be also arguing that the “subdivided routes” are already learned routes from the machine learning unit, which would be a distinguishing feature over Xiao, however that is not disclosed in the current claim language, therefore although Xiao is building a route based on degerming which data would be most applicable to a part of a route versus using a fully existing route, it is still subdividing the route to be driven and building the overall route based on the combination of the smaller sub-routes. Therefore, the examiner maintains that Xiao as mapped does teach sub-dividing the route into smaller subdivided routes to be able to reconfigure the route to be driven based on the data the vehicle has available.
C. Rejection of claims 3 and 10 under U.S.C. 103 over Xiao (US 2018/0201273) in view of Basir (US 2013/0081442) and Nakano (US 2013/0064430) in further view of Vasseur (US 2015/0193697).
	All dependent claims not specifically challenged in the appeal stand rejected based on their previously applied rejections as well as their dependence upon rejected independent claims 1 or 8.
D. Rejection of claims 4-6 and 11-13 under U.S.C. 103 over Xiao (US 2018/0201273) in view of Basir (US 2013/0081442), Nakano (US 2013/0064430), and Vasseur (US 2015/0193697) in further view of Govindasamy (US 2018/0089516) and Fussel (“Affine Transformations” NPL).
	All dependent claims not specifically challenged in the appeal stand rejected based on their previously applied rejections as well as their dependence upon rejected independent claims 1 or 8.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        
Conferees:
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                                        

/JOSEPH M ROCCA/Quality Assurance Specialist, Art Unit 3600         
                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.